Citation Nr: 1044848	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  10-05 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether service connection should be restored for 
degenerative arthritis of the metacarpophalangeal joint of the 
right thumb, to include whether the severance of service 
connection was proper.

2.  Entitlement to service connection for hypertension as 
secondary to posttraumatic stress disorder (PTSD) and/or as due 
to exposure to herbicides.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 
1972.  His awards and decorations include, among other things, a 
Combat Action Ribbon for combat service in the Republic of 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from January and April 2009 decisions by the RO that 
denied service connection for degenerative arthritis of the 
metacarpophalangeal joint of the right thumb; service connection 
for hypertension as secondary to PTSD; and TDIU.  In a statement 
of the case (SOC), dated in December 2009, the RO, in effect, 
expanded the Veteran's hypertension claim to include the question 
of whether his hypertension was due to exposure to herbicides.  

Service connection for degenerative arthritis of the 
metacarpophalangeal joint of the right thumb was previously 
established by an RO decision entered in November 2002.  In May 
2004, the RO entered a decision implementing a February 2004 
proposal to sever service connection for that disorder.  The 
record does not reflect that the Veteran was properly apprised of 
his right to appeal that decision, however, and, as a result, the 
time for filing an appeal of the severance action has been 
tolled.  See 38 U.S.C.A. § 5104(a) (providing that VA is required 
to notify claimants of its decisions affecting the provision of 
benefits, and that the notice "shall include an explanation of 
the procedure for obtaining review of the decision.") (emphasis 
added).  Accordingly, and because the Veteran's dissatisfaction 
with the severance is implicit in the current appeal, the Board 
has recharacterized the Veteran's claim, as set forth above, on 
the title page, to include the question of severance.

In March 2007 and November 2008, respectively, the Veteran 
raised issues pertaining to his entitlement to increased 
ratings for service-connected conjunctivitis and PTSD.  
The record before the Board does not reflect that those 
issues have been adjudicated by the agency of original 
jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The Board's present decision is limited to an adjudication of 
issue #1, as enumerated above, on the title page.  For the 
reasons set forth below, the remaining issues on appeal (#2 and 
3) are being REMANDED to the RO.


FINDING OF FACT

The evidence does not establish that the November 2002 award of 
service connection for degenerative arthritis of the 
metacarpophalangeal joint of the Veteran's right thumb was 
clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for severing service connection for degenerative 
arthritis of the metacarpophalangeal joint of the Veteran's right 
thumb have not been met; service connection must be restored.  38 
U.S.C.A. §§ 1110, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

For the reasons set forth below, the Board finds that service 
connection for degenerative arthritis of the metacarpophalangeal 
joint of the Veteran's right thumb must be restored.  Because 
that action constitutes a complete grant of the benefit sought on 
appeal with respect to that particular disability, no discussion 
of VA's duties to notify and assist is necessary.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Once service connection has been granted, it can be severed only 
upon VA's showing that the grant of service connection was 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d); see 
also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).

Clear and unmistakable error (CUE) is a very specific and rare 
kind of error.  It is the kind of error in fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that the 
result would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be ipso facto clear and unmistakable.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
undebatable and of the sort that, had it not been made, would 
have manifestly changed the outcome at the time it was made.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. 
App. at 313-14.

When VA seeks to sever service connection, the provisions of 38 
C.F.R. § 3.105(d) impose the same burden of proof that is placed 
on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to 
have an unfavorable decision overturned, except that in making 
the determination of whether severance of service connection is 
proper, the review of the record is not limited to evidence that 
was before the RO at the time the original adjudication was made.  
See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 
563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 
Vet. App. at 480.

Accordingly, to determine whether CUE was present in a prior 
decision, either the correct facts, as they were known at the 
time, must not have been before the adjudicator (i.e., more than 
a simple disagreement of how the facts were applied) or the 
statutory and regulatory provisions extant at the time must have 
been incorrectly applied.

Analysis

A review of the record shows that, in a November 2002 rating 
decision, the RO granted service connection for degenerative 
arthritis of the metacarpophalangeal joint of the Veteran's right 
thumb.  The RO based its decision, in part, on the results of VA 
examinations performed in August 2001 and July 2002 to assess the 
severity of the Veteran's service-connected Reiter's syndrome.  
Those examinations revealed, among other things, that the Veteran 
exhibited hypertrophy of the right thumb joints, with flexion 
contracture.  It was noted that X-rays showed loss of cartilage 
of the first metacarpophalangeal joint with early bony overgrowth 
and mild sclerosis consistent with degenerative joint disease.

In a February 2004 rating decision, the RO proposed to sever 
service connection for degenerative arthritis of the 
metacarpophalangeal joint of the right thumb, based on a finding 
that there was no medical evidence to establish that the 
arthritis in the Veteran's thumb was related to polyarthralgias 
in service, subsequently diagnosed as Reiter's syndrome.  
Thereafter, in a May 2004 rating decision, the RO determined that 
the earlier grant of service connection was clearly and 
unmistakably erroneous, and service connection for degenerative 
arthritis of the metacarpophalangeal joint of the right thumb was 
severed effective August 1, 2004.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the severance 
of service connection for degenerative arthritis of the 
metacarpophalangeal joint of the right thumb was improper.

Initially, the Board notes that the RO complied with its 
notification obligations under 38 C.F.R. § 3.105(d).  In this 
regard, the RO proposed to sever service connection for 
degenerative arthritis of the metacarpophalangeal joint of the 
right thumb in the February 2004 rating decision.  The Veteran 
was advised of the proposed severance by a February 19, 2004 
letter, which also informed him that he could request a hearing 
within 30 days and submit evidence within 60 days of the proposed 
severance.  The RO then issued the May 2004 rating decision, 
severing service connection for degenerative arthritis of the 
metacarpophalangeal joint of the right thumb, effective August 1, 
2004, which, the Board notes, followed the last day of the month 
in which the 60-day period from date of notice of the rating 
decision expired.  See 38 C.F.R. § 3.105(d).

In short, the RO satisfied the procedural requirements of 
38 C.F.R. § 3.105(d).  Accordingly, the remaining issue is 
whether the severance itself was proper in accordance with the 
applicable law and regulations.

As mentioned above, the evidence must establish that the grant of 
service connection was clearly and unmistakably erroneous.  38 
C.F.R. § 3.105(d).  In other words, the evidence must be 
undebatable that the Veteran did not meet the criteria for an 
award of service connection.  This is a much higher burden of 
proof than that which is necessary for simply denying a Veteran's 
claim for service connection.  In the latter case, all that is 
essentially required is that the evidence show that it is less 
likely than not that the Veteran meets the service connection 
criteria (i.e., that the preponderance of the evidence is against 
the service connection claim).  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In the instant case, it is clearly established that the Veteran 
has degenerative arthritis of the metacarpophalangeal joint of 
the right thumb, and that he is service-connected for Reiter's 
syndrome.  The only remaining question is whether there is a 
relationship between the two.

The claims files do not contain a medical opinion overtly linking 
the degenerative arthritis of the metacarpophalangeal joint of 
the right thumb to the Veteran's service-connected Reiter's 
syndrome.  In addition, as noted in the RO's severance proposal, 
there is evidence to show that X-rays of the hands were normal in 
service, as well as on VA examination in April 1972, and that 
arthritis of the right thumb was not documented until 1993.  
There is also private medical evidence of record, in the form of 
a report from Edward Feinglass, M.D., dated in January 1997, 
which suggests that the problems with the Veteran's thumbs are 
"almost certainly" related to post-service civilian work.

The evidence also shows, however, that the Veteran complained of 
polyarthralgias in service, including, specifically, occasional 
metacarpophalangeal (MCP) and proximal interphalangeal (PIP) 
swelling and pain.  He was discharged from service as a result of 
disability and continued to experience transient arthralgias.  
None of the available medical evidence undebatably establishes 
that the arthritis of the metacarpophalangeal joint of the right 
thumb, first noted in 1993, is wholly unrelated to service-
connected Reiter's syndrome, and the statement from Dr. Feinglass 
makes no mention of the Veteran's Reiter's syndrome and, 
therefore, is of little probative value on the question of 
etiology.

On review of the record, the Board finds that, while the claims 
file contains evidence to suggest that arthritis of the 
metacarpophalangeal joint of the Veteran's right thumb might be 
unrelated to polyarthralgias in service, the evidence does not 
undebatably compel that conclusion.  Thus, it cannot be said that 
the November 2002 award of service connection for arthritis of 
the metacarpophalangeal joint of the Veteran's right thumb 
involved CUE.  Accordingly, severance of service connection for 
arthritis of the metacarpophalangeal joint of the Veteran's right 
thumb was not proper, 38 C.F.R. §§ 3.105(d), 3.303, and service 
connection for that disability must be restored.


ORDER

Severance of service connection not being proper, service 
connection for degenerative arthritis of the metacarpophalangeal 
joint of the right thumb is restored.


REMAND

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2010).  VA is also required 
to provide a medical examination and/or opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010).  Under applicable law, a medical 
examination and/or opinion is deemed "necessary," in the 
context of a claim for service connection, if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or persistent 
or recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service, or has 
a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during an applicable 
presumptive period, provided the claimant has the required 
service or triggering event to qualify for that presumption; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2010).

In the present case, the evidence of record shows that the 
Veteran is in receipt of disability benefits from the Social 
Security Administration (SSA) due, at least in part, to 
disabilities for which service connection has already been 
established.  Thus far, it does not appear that any attempt has 
been made to obtain a complete copy of the medical records 
underlying the SSA's award.  Because the records from SSA could 
contain information relevant to the issues remaining on appeal, 
efforts should be made to procure them.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2010).

The Veteran is service connected for, among other things, PTSD.  
The available medical records show that he has been diagnosed 
with hypertension, and he and his representative have submitted 
evidence to suggest, at least in a generic sense, that 
hypertension might be associated with PTSD and/or exposure to 
herbicides.  The requirements for a VA examination and opinion 
with respect to the etiology of the Veteran's hypertension have 
been satisfied.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006) (holding, in part, that an examination may be 
required under the provisions of 38 C.F.R. § 3.159(c)(4) if the 
record on appeal contains medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits).  Because no such examination or opinion 
has been obtained, further development is required.

Service connection is currently in effect for PTSD, evaluated as 
50 percent disabling; a low back disorder, evaluated as 20 
percent disabling; hepatitis C, evaluated as 20 percent 
disabling; radiculitis of the left lower extremity, evaluated as 
10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and conjunctivitis, hearing loss, and buccal 
intradermal pustules of the right inner cheek, all evaluated as 
zero percent (noncompensably) disabling.  The Veteran's combined 
evaluation is 70 percent (not including any retroactive 
evaluation that may result from restoration of service connection 
for degenerative arthritis of the metacarpophalangeal joint of 
the right thumb).

The Veteran reports that he has been unemployed since 2002.  
Accordingly, and because his service-connected disabilities 
satisfy the percentage requirements set forth in 38 C.F.R. § 
4.16(a), VA is required to obtain a medical opinion to determine 
whether it is at least as likely as not that his service-
connected disabilities, considered together, render him unable to 
secure or follow a substantially gainful occupation.  See 38 
U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 
538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
Because no such examination has been conducted, a remand is 
required.  38 C.F.R. § 19.9 (2010).

Records of the Veteran's VA treatment were last obtained in 
November 2009.  On remand, efforts should be made to obtain 
records of any relevant treatment he may have undergone since 
that time, in order to ensure that his claims are adjudicated on 
the basis of an evidentiary record that is as complete as 
possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA is charged with constructive notice of medical 
evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Ask the SSA to provide copies of any 
records in its possession pertaining to 
its consideration of the Veteran's 
application for SSA benefits, to include 
any medical records considered in making 
that award, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) 
evidence received should be associated 
with the claims file.

2.  Obtain copies of records pertaining to 
any relevant VA treatment the Veteran has 
received since records of such treatment 
were last procured in November 2009, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the 
claims file.

3.  After all of the foregoing development 
has been completed, arrange to have the 
Veteran scheduled for an appropriate VA 
examination.  After reviewing the claims 
file, examining the Veteran, and 
conducting any testing deemed necessary, 
the examiner should offer opinions as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the Veteran's hypertension 
is (a) caused, or chronically or 
permanently made worse by, service-
connected PTSD, (b) caused by exposure to 
herbicides, or (c) otherwise attributable 
to his period of active military service.  
A complete rationale for any findings and 
conclusions should be set forth in a 
legible report.

4.  Also arrange to have the Veteran 
scheduled for a VA general medical 
examination.  After reviewing the claims 
file, examining the Veteran, and 
conducting any testing deemed necessary, 
the examiner should offer an opinion as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that his 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale 
for any findings and conclusions should be 
set forth in a legible report.

5.  Thereafter, take adjudicatory action 
on the Veteran's claim for service 
connection for hypertension and his claim 
for TDIU.  If any benefit sought remains 
denied, furnish a supplemental SOC (SSOC) 
to the Veteran and his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


